NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 4 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DONGMEI LIANG,                                  No.    16-70360

                Petitioner,                     Agency No. A206-042-045

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 14, 2021**
                               San Francisco, California

Before: NGUYEN and COLLINS, Circuit Judges, and BURGESS,*** Chief
District Judge.

      Dongmei Liang, a native and citizen of China, petitions for review of a

Board of Immigration Appeals (“BIA”) order dismissing her appeal from an


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Timothy M. Burgess, Chief United States District
Judge for the District of Alaska, sitting by designation.
immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture. We

have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition.

      “In reviewing an adverse credibility determination, we consider ‘the reasons

explicitly identified by the BIA, and the reasoning articulated in the IJ’s decision in

support of those reasons.’” Mukulumbutu v. Barr, 977 F.3d 924, 925 (9th Cir.

2020) (cleaned up) (quoting Lai v. Holder, 773 F.3d 966, 970 (9th Cir. 2014)).

“We review factual findings, including adverse credibility determinations, for

substantial evidence.” Id.

      In upholding the IJ’s adverse credibility determination, the BIA relied on

relevant factors, including Liang’s demeanor and inconsistent statements. See 8

U.S.C. § 1158(b)(1)(B)(iii). Liang provided inconsistent statements about the

persons who forcibly took her from her home to have an abortion and the date that

this occurred, the date that she secretly had her IUD removed, and the type of tests

to which she was subjected in 2012. These inconsistencies were not “mere trivial

error[s],” Shrestha v. Holder, 590 F.3d 1034, 1044 (9th Cir. 2010), but rather were

important details about the events giving rise to her claim for relief. Although

Liang argues that there are plausible reasons for the discrepancies that do not

undermine her credibility, the IJ considered those explanations and was not

required to accept them. See Jiang v. Holder, 754 F.3d 733, 739 (9th Cir. 2014)


                                          2
(“[T]o overturn an IJ’s adverse credibility determination, we must find that ‘the

evidence not only supports a contrary conclusion, but compels it.’” (cleaned up)

(quoting Rizk v. Holder, 629 F.3d 1083, 1087 (9th Cir. 2011))). Moreover, Liang

does not address the IJ’s finding that her facial expression and hesitation answering

questions about the inconsistencies was a “significant” factor in the credibility

ruling.

      PETITION DENIED.




                                          3